         Case 8:19-cv-02192-TDC Document 21 Filed 07/13/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND


 HEIDI RIVAS,

        Plaintiff,

        v.
                                                         Civil Action No. TDC-19-2192
 WASHINGTON METROPOLITAN AREA
 TRANSIT AUTHORITY,

        Defendant.



                                  MEMORANDUM ORDER

       Plaintiff Heidi Rivas has filed suit against her former employer Defendant Washington

Metropolitan Area Transit Authority (“WMATA”) asserting a claim of disability discrimination

in violation of the Rehabilitation Act, 29 U.S.C. §§ 701–96l (2018), based on WMATA’s alleged

failure, after she suffered a workplace injury, to reassign her to positions for which she was

qualified and on WMATA’s ultimate termination of her employment. WMATA has filed a Motion

to Dismiss for Improper Venue under Federal Rule of Civil Procedure 12(b)(3). Rivas opposes

the Motion.

       On a Rule 12(b)(3) motion, a plaintiff is “obliged … to make only a prima facie showing

of proper venue” in order to prevail. Aggarao v. MOL Ship Mgmt. Co., Ltd., 675 F.3d 355, 366

(4th Cir. 2012). In determining whether this prima facie showing has been made, the court must

“view the facts in the light most favorable to the plaintiff.” Id.   The court may also consider

evidence outside the pleadings. Id. at 365–66.

       Claims of disability discrimination under the Rehabilitation Act are governed by the venue

provisions of the Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e–
          Case 8:19-cv-02192-TDC Document 21 Filed 07/13/20 Page 2 of 3



2000e-17 (2018). See 29 U.S.C. § 794a(a)(1) (stating, in relevant part, that the procedures set forth

in Title VII apply to complaints of employment discrimination under the Rehabilitation Act). Title

VII provides that an employment discrimination claim may be brought “in any judicial district in

the State in which the unlawful employment practice is alleged to have been committed, in the

judicial district in which the employment records relevant to such practice are maintained and

administered, or in the judicial district in which the aggrieved person would have worked but for

the alleged unlawful employment practice.” 42 U.S.C. § 2000e-5(f)(3).

       Here, prior to her disability, Rivas worked for WMATA in Alexandria, Virginia. WMATA

provides unchallenged evidence that the relevant employment records are located in Washington

D.C., and that all employment decisions, including the decision to terminate Rivas, were made in

Washington, D.C.

       Rivas, however, argues that venue in Maryland is proper because in seeking an alternative

assignment to accommodate her disability, she applied for a WMATA position as a Police

Communications Specialist based in Landover, Maryland. Although WMATA has submitted an

affidavit from a WMATA Senior Human Resources Reporting Analyst stating that WMATA has

no record of Rivas applying for that position, Holiman Decl. ¶ 3-6, Mot. Ex. 1, ECF No. 16-1,

Rivas has countered by submitting a copy of an email exchange in November 2016 that she had

with a WMATA official with the subject line “Police Communication Specialist Position” and in

which Rivas states that she is submitting her resume and cover letter “for the above listed position.”

Opp’n Ex. 1 at 1-2, ECF No. 17-1. The WMATA official responded by acknowledging receipt of

the application and stating that she would “send it on directly.” Id. Rivas has also submitted a

copy of WMATA’s Internal Job Listings which lists an opening for a Police Communication




                                                  2
         Case 8:19-cv-02192-TDC Document 21 Filed 07/13/20 Page 3 of 3



Specialist I at WMATA’s Carmen Turner Facility, located in Maryland, with a deadline for

applications of December 29, 2016.

       Although the evidence relating to Rivas’s application for this position is contradictory,

because the Court must view the evidence in the light most favorable to Rivas, the Court must

resolve that contradiction in her favor. Aggarao, 675 F.3d at 366. Thus, based on the email

exchange and the WMATA job posting, the Court concludes that Rivas has made a prima facie

showing that venue is proper in the District of Maryland. because that evidence supports a finding

that this District is where Rivas would have worked but for WMATA’s alleged unlawful

employment practice. 42 U.S.C. § 2000e-5(f)(3); Aggarao, 675 F.3d at 366.

       Accordingly, it is hereby ORDERED that WMATA’s Motion to Dismiss for Improper

Venue, ECF No. 16, is DENIED.



Date: July 13, 2020                                   /s/ Theodore D. Chuang
                                                    THEODORE D. CHUANG
                                                    United States District Judge




                                                3
